People v Robinson (2015 NY Slip Op 06172)





People v Robinson


2015 NY Slip Op 06172


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-01446
 (Ind. No. 2/00)

[*1]The People of the State of New York, respondent, 
vStevie P. Robinson, appellant.


Arza Feldman, Uniondale, N.Y. (Steven A. Feldman of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the County Court, Dutchess County (Forman, J.), imposed January 14, 2014, upon his convictions of sodomy in the first degree, sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the County Court did not improvidently exercise its discretion in concluding that the defendant failed to show good cause for the substitution of counsel in connection with his resentencing (see People v Porto, 16 NY3d 93; People v Linares, 2 NY3d 507; People v Sawyer, 57 NY2d 12; People v Medina, 44 NY2d 199). Furthermore, the transcript of the resentencing proceeding establishes that counsel continued to provide meaningful assistance to the defendant, and that a relationship of mutual confidence between counsel and the defendant remained (see People v Linares, 2 NY3d at 510; People v Medina, 44 NY2d at 208).
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court